Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.5.1 Annuities [ ING ROLLOVER CHOICE VA - NY ] APPLICATION ReliaStar Life Insurance Company of New York A member of the ING family of companies [ Home Office: 1000 Woodbury Road, Woodbury NY 11797 Customer Contact Center: P.O. Box 9271, Des Moines, IA 50306-9271 Phone: (800) 366-0066 Express Mail: ING Annuities, 909 Locust Street, Des Moines, IA 50309-2899 ] For Agent Use Only: Clients Account Number If this customer data form is being signed in a state other than the owners resident state, please specify the state where the business was solicited and the purpose of the visit. 1(A). OWNER (Please provide supporting documentation for all non-natural owners.) Name Trust Date SSN/TIN Birth Date ¨ Male ¨ Female Permanent Street Address City State ZIP Mailing Address (If different than above.) City State ZIP Phone # Email Address Country of Citizenship 1(B). JOINT OWNER (Standard Death Benefit option only.) Relationship to Owner Name Trust Date SSN/TIN Birth Date ¨ Male ¨ Female Permanent Street Address City State ZIP Mailing Address (If different than above.) City State ZIP Phone # Email Address Country of Citizenship 2. ANNUITANT (If other than owner.) Name Relationship to Owner SSN/TIN Birth Date ¨ Male ¨ Female Permanent Street Address City State ZIP Country of Citizenship RLNY-AA-1105(08/07) Page 1 of 8 - Incomplete without all pages. Order #140819 NY 08/20/2007 DesMoines/NB/RC 3(A). BENEFICIARY(S) (All fields for each Beneficiary must be completed. Complete Section 3B for custodially owned contracts.) ¨ Restricted Beneficiary. (If selected, complete a Restricted Beneficiary form and submit with this application.) Beneficiary proceeds will be split equally if no percentages are provided. Please use the space in Section 8 if you need to list additional Beneficiaries. PrimaryBeneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address ¨ Primary ¨ Contingent Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address ¨ Primary ¨ Contingent Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address 3(B). CUSTODIAL BENEFICIARY (Required if [ ING Joint LifePay ] is selected on a custodially owned contract. This sole beneficiary must be the spouse of the annuitant. All fields must be completed.) Name Birth Date Percent 100% SSN/TIN Is this sole beneficiary the spouse of the annuitant? ¨ Yes ¨ No Address SAMPLE BENEFICIARY DESIGNATIONS Be sure to use given names such as Mary M. Doe, not Mrs. John Doe, and include the address and relationship of the beneficiary or beneficiaries to the owner. The following designations may be helpful to you: Name Relationship to Owner Birth Date SSN/TIN Percent One Primary Beneficiary Mary M. Doe Sister 03/31/1950 123-45-6789 100% Two Primary Beneficiaries Jane J. Doe John J. Doe Mother Father 04/01/1940 05/01/1935 ###-##-#### ###-##-#### 50% 50% One Primary Beneficiary One Contingent Jane J. Doe John J. Doe Wife Son 11/30/1923 06/18/1951 ###-##-#### ###-##-#### 100% 100% Estate Estate of John Doe Estate N/A 67-981239 100% Trust ABC Trust Dtd 1/1/85 Trust N/A 44-234567 100% Testamentary Trust 1 (Trust established within the o wners will) Trust created by the Last Will and Testament of John Doe Testamentary Trust N/A 38-078602 100% 1 If the Trust is terminated or if no trustee is qualified to receive the proceeds within six months of the insureds death, then the proceeds go to the Owner or Owners Estate. RLNY-AA-1105(08/07) Page 2 of 8 - Incomplete without all pages. Order #140819 NY 08/20/2007 DesMoines/NB/RC 4. PRODUCT SELECTION [ ¨ ING Rollover Choice VA - NY ] 5. AVAILABLE OPTIONS Death Benefit Option Packages (Select one. If no selection is made, the death benefit will default to Option Package I.) ¨ Option Package I - The greatest of (1) the standard death benefit; or (2) the contract value. ¨ Option Package II - (Not available with Joint Owners) - The greatest of (1) the standard death benefit; (2) the contract value; or (3) the annual ratchet death benefit. Death Benefit, withdrawal options and expenses will vary depending on the Option Package chosen. Please refer to your prospectus for further details on the Option Packages available under this contract. Optional Living Benefit (May Select One.) Investment in the DCA Guaranteed Interest Divisions and Fixed Investment Options is not allowed when an Optional Living Benefit Rider is elected. Please be aware that these descriptions are highlights only. Consult the prospectus for details prior to electing an optional living benefit. [ ¨ Minimum Guaranteed Income Benefit (MGIB) The Minimum Guaranteed Income Benefit rider is an optional guarantee available for an additional charge. The guarantee provides a minimum amount of annuity income at the end of a specified waiting period that will be available if the contract owner annuitizes on an MGIB Exercise Date. A [ 10-year ] waiting period is required before you can annuitize the MGIB rider benefit. The amount of the MGIB depends in part on the amount of eligible premium you pay (more than [ 5 years ] before the end of the waiting period). Transfers from Covered Funds to Special Funds will limit the future growth of the MGIB Rollup Base as follows. The MGIB Rollup Base for Special Funds does not accumulate at the MGIB Rate, so investments in Special Funds may limit the MGIB Benefit. The MGIB income guarantee rate is lower than the annuity purchase rate guaranteed by the contract. ] [ ¨ [ ING LifePay ] Minimum Guaranteed Withdrawal Benefit [ (ING LifePay) ] [ 1 ] The [ ING LifePay ] Minimum Guaranteed Withdrawal Benefit [ (ING LifePay) ] is an optional guarantee available for an additional charge. Subject to Rider terms, conditions, and limitations, the Rider guarantees that a certain amount may be withdrawn annually, regardless of market performance, and even if the Accumulation Value is zero, until the death of the annuitant or until the Rider is terminated. Withdrawals in excess of the contracts free amount may be subject to surrender charges. ] [ ¨ [ ING Joint LifePay ] Minimum Guaranteed Withdrawal Benefit [ (ING Joint LifePay)
